Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose, or render obvious, the system comprising a beverage filling plant and a device configured to clean a plant part in the beverage filling plant as claimed by claim 9.  There is no apparent teaching, suggestion, or motivation to modify the closest prior art, Andersen (US 2010/0229899), to further include the arrangement and function of the medium inflow, medium return flow, buffer tank, heating unit, and recuperator as claimed.  In contrast to the claimed invention, Andersen discloses a method and apparatus for cleaning processing equipment (14; paragraph 5) including a clean-in-place unit (12) having a cleaning solution supply conduit (30), a cleaning solution return conduit (32), a heat exchanger (84) to adjust the cleaning solution to a desired temperature, and a tank (40) to hold the cleaning solution, wherein the tank is provided with a suitable heater to heat the contents of the tank and insulation to limit the heat transfer to the surrounding environment (paragraph 37).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions
Claims 9, 10, 13, 14, 16-20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 21, and 23-29, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 9/18/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386.  The examiner can normally be reached on M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/Primary Examiner, Art Unit 1711